Citation Nr: 1227307	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-14 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1966 to December 1969 and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied, inter alia, service connection for PTSD.

The Board notes that the Veteran's specific claim related to service connection for PTSD.  Since the initial filing of this claim, a Court of Appeals for Veterans Claims (Court) decision held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  As discussed below, the evidence shows that the Veteran has been diagnosed with an anxiety disorder, not otherwise specified, albeit not PTSD.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD.


FINDING OF FACT

The evidence for, and the evidence against, the Veteran's claims is in relative equipoise.  

CONCLUSION OF LAW

Applying the benefit of the doubt, an anxiety disorder was incurred as a result of active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  

This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of benefits sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below, and the AOJ will remedy any defect when effectuating the award of benefits. 

Service Connection

The Veteran essentially contends that he has PTSD due to in-service stressors.  He specifically asserts that as a security policeman in Vietnam, he was involved in security and hostile action on the air force base.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to prevail on the issue of service connection there must be medical evidence of: (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Effective July13, 2010, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  The Board will not outline these changes as service connection is being granted for the Veteran's claim for an anxiety disorder and not PTSD. 

As to Hickson element (1), medical evidence of a current disability, the Veteran currently has a diagnosis of an anxiety disorder, as most recently reflected on a March 2011 VA examination report.  The examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis, but that an anxiety disorder and alcohol abuse were independently responsible for his impairments.  His experienced symptoms were considered "chronic" in that their duration had lasted longer than three months.  Although the examiner did not diagnose the Veteran with PTSD, Hickson element (1) is nevertheless satisfied with regard to the diagnosis of another acquired psychiatric disability, that of an anxiety disorder, not otherwise specified. 

With respect to Hickson element (2), evidence of an in-service occurrence, the Board notes that a review of the Veteran's service records reveals no overt evidence that the alleged in-service events occurred or that a psychiatric disability was diagnosed.  Unfortunately, however, not all of the records are present in the case file.  Although all reasonable efforts have been made to obtain personnel records from 1966 to 1969, they remain unavailable.  The evidence suggests that the records were checked out to the service department in 1981 and were never returned.  The RO made numerous attempts to obtain them, to no avail, and determined that any further efforts would be futile.  

The Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the claims has been undertaken with this heightened duty in mind.  

The Veteran's DD-214 indicates that he served as a security policeman during Vietnam.  He is credited with 11 months and 27 days of foreign service and was awarded the Air Force Commendation Medal and the Vietnam Service Medal, along with other decorations.  The Veteran contends that he was the sole guard during the night on the air force base and had to ward off enemy attacks.  In support of his claim, the Veteran has stated that he was fired upon, and he returned fire.  He saw dead bodies and was often fearful.  Shortly thereafter, he began to have feelings of depression and seclusion.  He resorted to drinking alcohol.  The Veteran has also reported having issues sleeping, feelings of anxiousness in crowded situations, and flashbacks.  Although the Veteran's service treatment records indicate that a psychiatric review of his records was undertaken in September 1968 and no issues were identified, it is unclear how thorough of an evaluation was conducted and whether the Veteran himself was examined.  The annotation as such does not provide this level of detail.  

The Board, nevertheless, finds that the Veteran is competent to provide evidence regarding what he experienced during service.  While there is insufficient evidence in the record to determine the Veteran's participation in the Tet Offensive and the Board has considered whether further evidentiary development should be undertaken to determine whether Phan Rang was attacked during the offense, the Board will apply the benefit of the doubt in determining whether an in-service event occurred that resulted in the Veteran's current anxiety disorder.  In this regard, the nature of the Veteran's duties as a military policeman would undoubtedly consisted of guarding the base from potential enemy attack and the Board finds his report of experiencing fear while guarding the Air Base to be credible and consistent with the circumstances, conditions, or hardships of his service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, giving the Veteran the benefit of the doubt, Hickson element (2) is therefore satisfied. 

With respect to Hickson element (3), nexus between the Veteran's current disability and his military service, upon review of the claims folder and evaluation of the Veteran, the March 2011 VA examiner noted the Veteran's report of being a perimeter guard, in charge of the front and rear entrances to the base in Vietnam.  She noted his description of being by himself in the dark repelling enemies.  The Veteran described this to be frightening, and that he revisits how much fear he felt.  The examiner also annotated the Veteran's specific recollections of shooting at the Viet Cong during the Tet Offensive and also being bombarded with napalm and bullets while on a hill with his troops.  

While these two later events are not verified, the Board considers the Veteran's reports of stress while participating in guarding the base along with the opinion of the VA examiner linking his current disability to service sufficient to allow the claim.  The examiner noted the Veteran's claim of being "guarded" after he returned from Vietnam, and being "disassociated" from people and angry because of the lack of appreciation he received.  The Veteran stated that he had anxiety symptoms shortly after returning from Vietnam but refrained from expressing his fears and anxiety because he needed to continue working to support his family.  He stated that he would think about things during quiet times, and since his retirement needs to "watch himself" to keep from revisiting difficult things.  Additionally, the Veteran claims he talked to his brother, a clinical psychologist, about these issues before his brother's death.  In assigning a diagnosis of an anxiety disorder, the examiner opined that the Veteran's disorder was more likely than not related to active duty service.  

The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's claims file, and supported by a detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 17 Vet. App. 444, 448-49.  Hickson element (3) is therefore met.

In sum, the record shows a diagnosis of an anxiety disorder, evidence of in-service events, and medical evidence establishing a link between the Veteran's current symptoms and the in-service events.  Therefore, with resolution of doubt in favor of the Veteran, all the requirements for the grant of service connection for an anxiety disorder have been met.  See 38 U.S.C.A. § 5107 (2011).


ORDER

Service connection for an anxiety disorder is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


